DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2020/0130949 to Pietrowicz et al., hereinafter referred to as, “Pietrowicz”.
With respect to claim 1, Pietrowicz discloses 
a main conveyor (see CE in Fig. 1 and [0068], last line)
a buffering conveyor (see US in Fig. 1 and [0069] last line) for storing items (C11, C12, C13, ETC,) branching off the main conveyor (CE) and receiving items therefrom

a control system (see UP in Fig. 1 and [0069]) configured to  control the main conveyor (CE) to cause the items to individually transfer from the main conveyor to the buffering conveyor (US) (see numeral 217 in Fig. 2 and [0150], lines 3-6); and
determine whether each item of the items transferred to the buffering conveyor is a next item to be transferred to a store-friendly transport vessel (see [0082], first sentence; and [0083], in toto); and
control the buffering conveyor (US) to cause an item of the items to transfer from the buffering conveyor (US) to the take-away conveyor (CS) in response to determining that the item is the next item to be transferred ([0083], [0087], [0093] and [0095]) to the store-friendly transport vessel.

With respect to claim 8, Pietrowicz discloses an automated method for sequencing items of a shipment into a store aisle-ready arrangement, comprising
controlling a main conveyor (CE) to cause the items (C11, C12, C13, etc.) to individually transfer from the main conveyor to a buffering conveyor (see US in Fig. 2) (see numeral 217 in Fig. 2 and [0150], lines 3-6) that is a branch of the main conveyor ; 
determining whether each item of the items transferred to the buffering conveyor is a next item to be transferred to a store-friendly transport vessel (see [0082], first sentence; and [0083], in toto); and
 controlling the buffering conveyor (US) to cause an item of the items to transfer from the buffering conveyor to a take-away conveyor (CS) adjacent to the buffering 

With respect to claim 9, Pietrowicz discloses each of the items transferred to the buffering conveyor remain on the buffering conveyor until it is the next item to be transferred to the store-friendly transport vessel (see Fig. 2 and [0093] and [0097-0104]).

With respect to claim 10, Pietrowicz discloses the buffering conveyor is a first buffering conveyor, and wherein the method further comprises controlling the main conveyor to cause the items to individually transfer from the main conveyor to either the first buffering conveyor or a second buffering conveyor that is also a branch of the main conveyor (see Fig. 2 and [0093] and [0096-0104]).

With respect to claim 11, Pietrowicz discloses the main conveyor is controlled to individually transfer the items to either the first buffering conveyor or the second buffering conveyor using criteria (see Fig. 2 and [0093] and [0096-0104]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0130949 to Pietrowicz et al.
With respect to claims 2 and 20, duplication of the first buffer and first take-away conveyor creating a second buffer and second take-away conveyor has no patentable significance unless a new and unexpected result is produced.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With respect to claim 3, Pietrowicz discloses the control system (UP) is configured to control the main conveyor (CE) to individually transfer the items to either the first buffering conveyor or the second buffering conveyor using criteria ([0093-0096]).  

With respect to claim 4, Pietrowicz discloses the criteria comprises obtaining equal utilization of the first and second buffering conveyors.  (In Pietrowicz the control system controls the entire process from entry to exit.  In order to make sure the items are buffered in such a manner as to enable the proper sequence upon exiting the items must be buffered in such a way that the buffers are utilized produce sequence dependent items, see [0096-0104]), this results in obtaining equal utilization of the first and second buffers (VE1, VE2) and see Fig. 1).

With respect to claims 12-14, Pietrowicz discloses all the claim language but do not disclose the particular embodiments of these claims.  These embodiments represent design considerations.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 15, Pietrowicz discloses a warehouse system for sorting and sequencing items, the system comprising: 
a main conveyor (CE) configured to transport the items; 

a first buffering conveyor (VE1) branching off of the main conveyor and configured to receive the items from the main conveyor, the first buffering conveyor configured to temporarily store the items; and 
a first take-away conveyor (CS) adjacent to the buffering conveyor and configured to receive the items from the first buffering conveyor.
Pietrowicz does not disclose: 
a second buffering and sequencing system comprising: 
a second buffering conveyor branching off of the main conveyor and configured to receive the items from the main conveyor, the second buffering conveyor configured to temporarily store the items; and 
a second take-away conveyor adjacent to the buffering conveyor and configured to receive the items from the second buffering conveyor.
Duplication of the first buffer and first take-away conveyor creating a second buffer and second take-away conveyor has no patentable significance unless a new and unexpected result is produced.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

With respect to claim 16, Pietrowicz discloses a control system configured to control the main conveyor to cause: (i) a first group of items to individually transfer from the main conveyor to the first buffering conveyor and (ii) a second group of the items to 

With respect to claim 17, Pietrowicz discloses all the claimed elements but does not disclose the first group of the items are designated for a first shipment and the second group of items are designated for a second shipment that differs from the first shipment.
This configuration is a design consideration.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claims 18 and 19, Pietrowicz discloses all the claimed elements but does not disclose the subject matter of claims 18 and 19.  
Claim 1 shows how Pietrowicz teaches a control unit (UP) that determines whether an item is transferred to a buffer is a next item to be transferred.  Claims 18 and 19 add to that controlling the buffers and conveyors to produce a specific outcome.  Pietrowicz teaches that the entire process is controlled by the control unit.  These claims identify a specific arrangement but given the knowledge of those having ordinary skill in the art and the teachings of Pietrowicz, it would have been obvious to enact the transfers claimed herein in the manner claimed.  Further, nowhere in the specification .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pietrowicz in view of U.S. Pat. No. 9138781 to Strong et al.
With respect to claim 5, Pietrowicz discloses all the claim language but does not disclose the output ends of the first and second take-away conveyors are each connected to a final take-away conveyor.   
Strong teaches the output ends of the first and second take-away conveyors are each connected to a final take-away conveyor (see take-away conveyors 28A-D connected to final take-away conveyor 30 in Fig. 2 and col. 4, lines 38-50).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Strong with the disclosure of Pietrowicz to more efficiently combine desired items.
In addition, this configuration is a design consideration.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pietrowicz and Strong and further in view of U.S. Pat. No. 7695354 to Kragh.
With respect to claim 6, Pietrowicz and Strong disclose all the claim language but does not disclose the first and second take-away conveyors and the final take-away conveyor are arranged in a Y-shape.
Kragh teaches the first and second take-away conveyors and the final take-away conveyor are arranged in a Y-shape (see col. 4, lines 46-54).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Kragh with the disclosure of Pietrowicz to more efficiently combine desired items.  
In addition, this configuration is a design consideration.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

With respect to claim 7, Pietrowicz, Strong and Kragh disclose all the claim language but do not disclose the first and second buffering conveyors are located between the first and second take-away conveyors.  
This configuration is a design consideration.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651